

113 HR 2374 : Retail Investor Protection Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 2374IN THE SENATE OF THE UNITED STATESOctober 30, 2013Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo amend the Securities Exchange Act of 1934 to provide protections for retail customers, and for other purposes.1.Short titleThis Act may be cited as the Retail Investor Protection Act.2.Stay on rules defining certain fiduciariesAfter the date of enactment of this Act, the Secretary of Labor shall not prescribe any regulation under the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.) defining the circumstances under which an individual is considered a fiduciary until the date that is 60 days after the Securities and Exchange Commission issues a final rule relating to standards of conduct for brokers and dealers pursuant to the second subsection (k) of section 15 of the Securities Exchange Act of 1934 (15 U.S.C. 78o(k)).3.Amendments to the Securities Exchange Act of 1934The second subsection (k) of section 15 of the Securities Exchange Act of 1934 (15 U.S.C. 78o(k)), as added by section 913(g)(1) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.), is amended by adding at the end the following:(3)Requirements prior to rulemakingThe Commission shall not promulgate a rule pursuant to paragraph (1) before—(A)identifying if retail customers (and such other customers as the Commission may by rule provide) are being systematically harmed or disadvantaged due to brokers or dealers operating under different standards of conduct than those standards that apply to investment advisors under section 211 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–11); and(B)identifying whether the adoption of a uniform fiduciary standard of care for brokers or dealers and investment advisors would adversely impact retail investor access to personalized investment advice, recommendations about securities, or the availability of such advice and recommendations.(4)Requirements for promulgating a ruleThe Commission shall publish in the Federal Register alongside the rule promulgated pursuant to paragraph (1) formal findings that such rule would reduce the confusion of a retail customer (and such other customers as the Commission may by rule provide) about standards of conduct applicable to brokers, dealers, and investment advisors.(5)Requirements under Investment Advisers Act of 1940In proposing rules under paragraph (1) for brokers or dealers, the Commission shall consider the differences in the registration, supervision, and examination requirements applicable to brokers, dealers, and investment advisors..Passed the House of Representatives October 29, 2013.Karen L. Haas,Clerk